Citation Nr: 0826047	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for a positive 
tuberculosis (TB) test.

8.  Entitlement to service connection for spina bifida 
occulta S1, claimed as a lumbar spine disorder.

9.  Entitlement to an initial compensable evaluation for a 
left ankle disability.

10.  Entitlement to an initial compensable evaluation for a 
cervical spine disability.

11.  Entitlement to an initial compensable evaluation for 
chronic sinusitis.  

12.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issues of entitlement to service connection for left ear 
hearing loss and spina bifida occulta S1, claimed as a lumbar 
spine disorder; and entitlement to initial compensable 
ratings for left ankle, cervical spine, and sinusitis 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  As the matter of 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is inextricably 
intertwined with the aforementioned claims for increased 
ratings, consideration of the issue is deferred pending 
completion of the development sought herein.



FINDINGS OF FACT

1.  There is no medical evidence of record of that the 
veteran has a left shoulder disability.

2.  There is no medical evidence of record of that the 
veteran has a right shoulder disability.

3.  There is no medical evidence of record of that the 
veteran has a left knee disability.

4.  There is no medical evidence of record of that the 
veteran has a right knee disability.

5.  There is no medical evidence of record of that the 
veteran has an inguinal hernia.

6.  There is no medical evidence of record that the veteran 
currently has active TB.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

5.  The criteria for service connection for an inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6.  The criteria for service connection for a positive TB 
test have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2005 letter, with respect to the 
claims of entitlement to service connection.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the currently adjudicated claims relate to 
the matter of entitlement to service connection, Vazquez-
Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2005 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2005, prior to 
the adjudication of the matter in June 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and a 
VA examination report dated in February 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis and 
tuberculosis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has alleged entitlement to service connection for 
a left shoulder disorder, a right shoulder disorder, a left 
knee disorder, a right knee disorder, an inguinal hernia, and 
a positive TB test.  The medical evidence of record does not 
reveal treatment for or a diagnosis of any chronic disability 
during service or a post-service diagnosis of a disability 
regarding the veteran's shoulders, knees, an inguinal hernia, 
or his positive TB test.  Service connection is not warranted 
without evidence of a current disability.

With regards to the veteran's orthopedic complaints, 
regarding his shoulders and knees, the Board acknowledges 
that during his period of service the veteran reported on 
several occasions with complaints of pain in his shoulders 
and knees.  In January 1986, the veteran was diagnosed as 
having left shoulder chondritis.  In January 1988, the 
veteran sustained an injury to the left shoulder.  In August 
1988, the veteran was diagnosed as having a left shoulder 
strain.  In May 1990, he sustained a contusion to the right 
knee.  In September 1992, the veteran was diagnosed as having 
a right knee strain.  In October 1992, the veteran injured 
his left knee in a motor vehicle accident.  Associated x-rays 
of the left knee demonstrated no fractures, dislocations, or 
bone destruction.  In August 2001, the veteran sustained a 
right shoulder sprain.  Notwithstanding the aforementioned 
complaints of pain and treatment for shoulder and knee 
problems, the veteran at no point was diagnosed as having a 
chronic disorder.  Rather, each injury/sprain/strain was 
treated as an acute and transitory event.  Moreover, upon 
discharge in October 2004, clinical evaluations of the upper 
and lower extremities were within normal limits.  The 
examiner noted that the veteran experienced episodic left 
shoulder pain and that his knees became sore with activity; 
however, the veteran was not diagnosed as having a chronic 
disability regarding his shoulders or his knees.  In light of 
the aforementioned evidence, the veteran's in-service 
complaints regarding his shoulders and his knees are held to 
have been acute and transitory and to have resolved during 
service.

With respect to the veteran's alleged inguinal hernia, a 
review of the service medical records fails to reveal 
treatment for or a diagnosis of an inguinal hernia.  The 
Board acknowledges that the veteran presented with complaints 
of right lower quadrant pain in July 1986 and June 2002; 
however, physical examination results did not warrant the 
rendering of a diagnosis of an inguinal hernia.  Rather, in 
June 2002, the veteran was diagnosed as having a rectus 
strain.  Additionally, upon discharge in October 2004, 
clinical evaluations of the abdomen and viscera were within 
normal limits.  

Accordingly, service connection is not warranted for a left 
shoulder disorder, a right shoulder disorder, a left knee 
disorder, a right knee disorder, or an inguinal hernia 
because there is no evidence of a chronic disorder during 
service or of a post-service diagnosis of a current 
disability attributable to his period of service.  The 
veteran was afforded a VA examination in February 2005 and 
the examiner opined that with respect to the veteran's left 
shoulder, right shoulder, left knee, right knee, and inguinal 
hernia, there was no diagnosis because there was no pathology 
to render a diagnosis.  The shoulders general appearance was 
within normal limits and the veteran exhibited full range of 
motion, bilaterally.  Repetitive motion did not result in 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.  X-rays of the 
shoulders were negative; there was normal mineralization and 
the joint spaces were well maintained.  There was no evidence 
of soft tissue calcification, fractures, or osseous 
abnormalities.  General appearance of the knees was within 
normal limits.  Drawer and McMurray's testing was within 
normal limits, bilaterally.  The veteran had full range of 
motion in both knees and repetitive motion did not result in 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.  X-rays of the 
knees reveled normal articulating surfaces and preservations 
of the compartments.  There was no evidence of joint 
effusion, fracture, subluxation, or osteochondritis.  Upon 
physical examination of the abdomen, the liver was not 
palpable and there was no tenderness.  There was no evidence 
of an inguinal or ventral hernia.  

With respect to the veteran's claim of entitlement to service 
connection for a positive TB test, the Board acknowledges 
that the veteran had a positive PPD test in service; however, 
a positive PPD test, in and of itself, is merely a laboratory 
finding that may or may not be an underlying symptom of a 
chronic condition, such as active or even inactive TB.  See 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating similar 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results rather 
than disabilities, and therefore are not appropriate entities 
for the rating schedule to address).  In this respect, during 
service, on January 1998 and January 1999, there was no 
evidence of isoniazid toxicity or active pulmonary 
tuberculosis.  Upon discharge, in October 2004, clinical 
evaluations of the lungs and chest were within normal limits.  
Since the veteran has not received the requisite diagnosis of 
an underlying disability to account for his positive PPD test 
in service, the positive laboratory test results are not 
indicative of a disability or disease incurred during his 
active military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability).

The Board has considered the veteran's lay contentions, that 
he currently has a left shoulder disorder, a right shoulder 
disorder, a left knee disorder, a right knee disorder, an 
inguinal hernia, and a disability attributable to his 
positive TB test, that are related to his period of service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theories of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a left shoulder 
disorder, a right shoulder disorder, a left knee disorder, a 
right knee disorder, an inguinal hernia, or a disability 
attributable to his positive TB test.  If there is no current 
diagnosis, service connection cannot be established.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claims of entitlement to service connection for a 
left shoulder disorder, a right shoulder disorder, a left 
knee disorder, a right knee disorder, an inguinal hernia, and 
a positive TB test.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for an inguinal hernia is 
denied.

Entitlement to service connection for a positive TB test is 
denied.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims for claims of entitlement to 
service connection for left ear hearing loss and spina bifida 
occulta S1, claimed as a lumbar spine disorder, and 
entitlement to initial compensable evaluations for a left 
ankle disability, a cervical spine disability, and sinusitis.

With respect to the veteran's claims of entitlement to 
initial compensable evaluations for his left ankle 
disability, a cervical spine disability, and sinusitis, 
adequate VCAA notice was not provided to the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although a January 2005 
VCAA letter was issued, that letter only addressed the 
requirements of how to substantiate a claim of service 
connection.  The veteran has not been provided notice of the 
type of evidence necessary to establish increased ratings and 
an effective date for the disabilities on appeal, in 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, a remand is required in order to 
correct this deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

With respect to the veteran's left hearing loss, a review of 
service medical records reveals that his left ear hearing 
loss pre-existed his period of service; however, the veteran 
has not been afforded a VA examination to determined whether 
it was aggravated by service.  As to his lumbar spine 
disorder, in February 2005, a VA examiner diagnosed the 
veteran as spina bifida occulta S1; however he did not 
provide an opinion as to whether it is at least as likely as 
not that the veteran's congenital lumbar spine disorder was 
aggravated by service.  The Board finds that a remand is 
necessary in order to secure an opinion as to whether it is 
at least as likely as not that the veteran's pre-existing 
left ear hearing loss and lumbar spine disorders were 
aggravated by service.  See 38 U.S.C.A. § 5103A.

As to the veteran's claims of entitlement for initial 
compensable evaluations for his service-connected left ankle 
disability, cervical spine disability, and sinusitis, the 
Board finds that the veteran should be afforded an additional 
VA examinations to determine the current severity of his left 
ankle disability, cervical spine disability, and sinusitis .  
The Board acknowledges that the veteran was provided a VA 
examination in February 2005.  At that time, General 
appearance of the left ankle was within normal limits; there 
was no evidence of any deformity.  Range of motion was 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
Repetitive motion did not result in additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance or 
incoordination.  X-rays of the left ankle revealed moderate 
degenerative arthritic changed within the ankle joint.  There 
was dense sclerosis of the subcortical region of the lateral 
dome of the talus of the ankle, which most likely represented 
chronic osteochondritis dessicans.  The veteran was diagnosed 
as having let ankle post-traumatic arthropathy, 
osteochondritis dessicans.  Physical examination of the 
cervical spine did not reveal any evidence of radiating pain 
on movement, muscle spasm, or tenderness.  There was no 
ankylosis of the spine.  Range of motion of the cervical 
spine was flexion to 45 degrees, extension to 45 degrees, 
right lateral flexion to 45 degrees, left lateral flexion to 
45 degrees, right rotation to 80 degrees, and left rotation 
to 80 degrees.  Repetitive motion did not result in 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.  X-rays 
revealed minimal straightening and reversal of the lower 
curvature and minimal spondylosis at C5-6.  There was no 
foraminal compromise, compression injury, or subluxation.  
The veteran was diagnosed as having spondylosis C5-6.  
Examination of the nose revealed no nasal obstruction, 
deviated septum, partial loss of the nose, partial loss of 
the ala, scar, or disfigurement.  X-rays demonstrated minimal 
thickening of the mucosa that lines each maxillary sinus, 
approximately 40 percent.  The frontal sinuses demonstrated 
similar chronic inflammation and they were also 
underdeveloped as an anatomical variant.  There were similar 
findings within the ethmoid and sphenoid air cells.  The 
veteran was diagnosed as having chronic sinusitis.  

In his July 2005 notice of disagreement the veteran alleged 
that he experienced pain, swelling, and limitation of motion 
in his left ankle.  He alleged that his cervical spine 
disability was characterized by pain, tenderness, muscle 
spasms, and limitation of motion.  Additionally, he submitted 
that his sinusitis resulted in pain, headaches, purulent 
discharge and crusting, and antibiotic treatment.  In light 
of the veteran's allegations, the Board finds that additional 
VA examinations would be helpful in the adjudication of the 
claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the 
VCAA, to include notifying the veteran 
of any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his claims 
and of what information the veteran 
should provide and what information VA 
will attempt to obtain on his behalf.  
It should allow the appropriate 
opportunity for response. 

2.  The RO should take all necessary 
steps to obtain post-service private and 
VA treatment records regarding the 
treatment for his lumbar spine, left ear 
hearing loss, left ankle, cervical spine, 
and sinusitis.  

3.  The RO should schedule the veteran 
for a VA audiological examination.  All 
indicated tests should be accomplished.  
The claims folder must be made 
available to the examiner.  The 
examiner should provide opinions 
concerning the nature and etiology of 
any current left ear hearing loss.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's pre-
existing left ear hearing loss 
permanently increased in severity 
during the veteran's period of service 
and if so was the increase in severity 
clearly and unmistakably due to natural 
progress.  

4.  The veteran should also be afforded 
a VA orthopedic examination to 
determine the etiology of any current 
lumbar spine disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  A complete 
history of the claimed disorder should 
be obtained from the veteran. All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

The examiner should identify each 
currently present chronic disorder of 
the veteran's lumbar spine and answer 
the following questions:

(a) Is there a 50 percent or better 
probability that the veteran's 
congenital lumbar spine disorder 
permanently increased in severity 
during the veteran's period of service 
and if so was the increase in severity 
clearly and unmistakably due to natural 
progress?

(b) If the veteran has any other 
chronic disorder(s) of the lumbar 
spine, is there a 50 percent or better 
probability that the disorder(s) 
originated during the veteran's 
military service or is (are) otherwise 
etiologically related to service?

5.  The veteran should be scheduled for 
a VA orthopedic examination for an 
opinion as to the current nature and 
severity of his service-connected left 
ankle and cervical spine disabilities.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report.

The physician should express opinions 
concerning whether pain to the left 
ankle and cervical spine could 
significantly limit functional ability 
during flare-ups or on repeated use 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  If the examiner is unable 
to make such determinations, it should 
be so indicated on the record.  

6.  The RO should make the appropriate 
arrangements to schedule the veteran for 
an examination for his sinusitis.  The 
claims folder must be made available for 
the examiner to review.  The examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his sinusitis.  These findings 
should provide reference to the frequency 
and severity of symptoms of the sinusitis 
based on incapacitating and non-
incapacitating episodes of sinusitis.  

7.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


